Exhibit 10(a)

 

 

$200,000,000

 

UNITED RENTALS (NORTH AMERICA), INC.

 

10 3/4% Senior Notes Due 2008

 

PURCHASE AGREEMENT

 

April 4, 2003

 

CREDIT SUISSE FIRST BOSTON LLC

BANC OF AMERICA SECURITIES LLC

DEUTSCHE BANK SECURITIES INC.

LEHMAN BROTHERS INC.

UBS WARBURG LLC

 

c/o   CREDIT SUISSE FIRST BOSTON LLC

       Eleven Madison Avenue,  
New York, N.Y. 10010-3629

 

Dear Sirs:

 

1.    Introductory.  United Rentals (North America), Inc., a Delaware
corporation (the “Company”), proposes, subject to the terms and conditions
stated herein, to issue and sell to the several initial purchasers named in
Schedule A hereto (the “Purchasers”) U.S.$200,000,000 principal amount of its
10 3/4% Senior Notes Due 2008 (“Offered Securities”). The Offered Securities
will be unconditionally guaranteed (each, a “Guaranty”) on a senior unsecured
basis by United Rentals, Inc., a Delaware corporation and parent of the Company
(“Holdings”), and each of the Company’s subsidiaries listed on Schedule B hereto
(the “Subsidiary Guarantors” and, together with Holdings, the “Guarantors”). The
Offered Securities will also be guaranteed by each subsequently organized
domestic subsidiary of the Company that becomes a guarantor pursuant to the
Indenture (as hereinafter defined). The Offered Securities will be issued as
additional securities under the indenture dated as of April 20, 2001 (the
“Indenture”), among the Company, the Guarantors and The Bank of New York, as
trustee (the “Trustee”). The Offered Securities and the Guaranties are together
referred to as the “Offered Securities”. The United States Securities Act of
1933 is herein referred to as the “Securities Act”.

 

This Agreement, the Registration Rights Agreement (as hereinafter defined), the
Indenture and the Guaranties are referred to herein as the “Operative
Documents”.



--------------------------------------------------------------------------------

 

Holders (including subsequent transferees) of the Offered Securities will be
entitled to the benefit of a Registration Rights Agreement dated the Closing
Date (the “Registration Rights Agreement”), among the Company, the Guarantors
and the Purchasers, pursuant to which the Company and the Guarantors will be
obligated to file with the Securities and Exchange Commission (the “Commission”)
(i) a registration statement (the “Exchange Offer Registration Statement”) under
the Securities Act registering an issue of senior notes of the Company
guaranteed by the Guarantors (the “Exchange Securities”), which shall be
identical in all material respects to the Offered Securities (except that the
Exchange Securities will not contain terms with respect to registration rights
or transfer restrictions) to be offered in exchange for the Offered Securities
(the “Registered Exchange Offer”) and (ii) under certain circumstances specified
in the Registration Rights Agreement, a shelf registration statement (the “Shelf
Registration Statement”) pursuant to Rule 415 under the Securities Act.

 

The Company and the Guarantors jointly and severally agree with the several
Purchasers as follows:

 

2.    Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the several Purchasers that:

 

(a)  A final offering circular relating to the Offered Securities, dated April
4, 2003 (the “Final Offering Circular”), has been prepared by the Company, and
as supplemented as of the date of this Agreement, together with any exhibit
thereto, any documents incorporated therein by reference or any other document
approved by the Company for use in connection with the contemplated resale of
the Offered Securities, is hereinafter referred to as the “Offering Document”.
The Offering Document as of its date does not, and as of the Closing Date will
not, include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Offering Document
based upon written information furnished to the Company by any Purchaser through
Credit Suisse First Boston LLC (the “Representative”) specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section 7(b) hereof. Except as disclosed in the Offering
Document, on the date of this Agreement, the Company’s Annual Report on Form
10-K most recently filed with the Commission and all subsequent reports
(collectively, the “Exchange Act Reports”) which have been filed by the Company
with the Commission or sent to stockholders pursuant to the Securities Exchange
Act of 1934 (the “Exchange Act”) do not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such documents, when they were filed with the Commission,
conformed in all material respects to the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder.

 

(b)  The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Offering Document; and the Company is duly qualified to do
business as a foreign

 

2



--------------------------------------------------------------------------------

 

corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect (as hereinafter defined).

 

(c)  Each subsidiary of the Company that is a corporation has been duly
incorporated and is an existing corporation in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Offering Document; and each subsidiary of the Company that is a corporation is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.

 

(d)  Each subsidiary of the Company that is a limited partnership has been duly
formed and is validly existing and in good standing under the laws of the
jurisdiction of its formation, with power and authority (partnership and other)
to own its properties and conduct its business as described in the Offering
Document; and each subsidiary of the Company that is a limited partnership is
duly qualified to do business as a foreign limited partnership in good standing
in all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure so
to qualify or to be in good standing would not result in a Material Adverse
Effect.

 

(e)  Each subsidiary of the Company that is a limited liability company has been
duly formed and is validly existing and in good standing under the laws of the
jurisdiction of its formation, with power and authority (limited liability
company and other) to own its properties and conduct its business as described
in the Offering Document; and each subsidiary of the Company that is a limited
liability company is duly qualified to do business as a foreign limited
liability company in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure so to qualify or to be in good standing
would not result in a Material Adverse Effect.

 

(f)  All of the issued and outstanding capital stock of the Company and each
subsidiary of the Company that is a corporation has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of the
Company and each such subsidiary owned by the Company, directly or indirectly,
will be owned, as of the Closing Date, free from liens, encumbrances and
defects, except liens and encumbrances arising under or not prohibited by the
credit agreement dated as of April 20, 2001, as amended (the “Credit
Agreement”).

 

(g)  All of the outstanding partnership interests of each subsidiary of the
Company that is a limited partnership have been issued in accordance with the
applicable limited partnership law; and the partnership interests of each such
subsidiary owned by the Company, directly or indirectly, will be owned, as of
the Closing Date, free from liens,

 

3



--------------------------------------------------------------------------------

 

encumbrances and defects, except liens and encumbrances arising under or not
prohibited by the Credit Agreement.

 

(h)  All of the outstanding limited liability company interests of each
subsidiary of the Company that is a limited liability company have been issued
in accordance with the applicable limited liability company law; and the limited
liability company interests of each such subsidiary owned by the Company,
directly or indirectly, will be owned, as of the Closing Date, free from liens,
encumbrances and defects, except liens and encumbrances arising under or not
prohibited by the Credit Agreement.

 

(i)  The Offered Securities have been duly authorized by the Company; each
Guaranty has been duly authorized by each respective Guarantor; the Indenture
has been duly authorized by the Company and each Guarantor; the Indenture has
been duly executed and delivered, and when the Offered Securities are delivered
and paid for pursuant to this Agreement on the Closing Date, such Offered
Securities will have been duly executed, authenticated, issued and delivered and
will conform to the description thereof contained in the Offering Document, and
the Indenture and such Offered Securities will constitute valid and legally
binding obligations of the Company and each Guarantor, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(j)  No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by each of the Operative Documents in connection with
the issuance and sale of the Offered Securities by the Company, except for any
of the foregoing contemplated by the Registration Rights Agreement.

 

(k)  Neither the Company nor any of its subsidiaries is in (i) violation of its
respective charter, by-laws or other constitutive documents or (ii) default in
the performance of any obligation, agreement, covenant or condition contained in
any indenture, loan agreement, mortgage, lease or other agreement or instrument
that is material to the Company and its subsidiaries, taken as a whole, to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries or their respective property is bound, except for any
default that would not have a Material Adverse Effect.

 

(l)  The execution, delivery and performance of each of the Operative Documents,
and the issuance and sale of the Offered Securities and compliance with the
terms and provisions thereof, will not result in a breach or violation of any of
the terms and provisions of, or constitute a default under, any statute, any
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any subsidiary of
the Company or any of their properties, or any agreement or instrument to which
the Company or any such subsidiary is a party or by which the Company or any
such subsidiary is bound or to which any of the properties of the Company or any
such subsidiary is subject, or the charter or by-laws of the Company or any such
subsidiary. The Company has full power and authority to authorize, issue

 

4



--------------------------------------------------------------------------------

 

and sell the Offered Securities, and each Guarantor has full power and authority
to authorize and deliver the Guaranties, as contemplated by this Agreement.

 

(m)  Each of this Agreement and the Registration Rights Agreement (i) has been
duly authorized by the Company and each Guarantor, (ii) as of the Closing Date,
will have been executed and delivered by the Company and each Guarantor and
(iii) conforms in all material respects to the description thereof contained in
the Offering Document. Each of this Agreement and the Registration Rights
Agreement will, when so executed, constitute a valid and legally binding
obligation of the Company and each Guarantor and will be enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles.

 

(n)  The Company and its subsidiaries have good and marketable title to all real
property described in the Offering Document as owned by the Company and its
subsidiaries and good title to all other properties described in the Offering
Document as owned by them, in each case, free and clear as of the Closing Date
of all mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) are pursuant to the Credit Agreement
as described in the Offering Document or (ii) do not, singly or in the
aggregate, materially interfere with the use made and proposed to be made of
such property by the Company or any of its subsidiaries; and all of the leases
and subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Offering Document, are in full
force and effect, and neither the Company nor any subsidiary has any notice of
any material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease, which claim, if upheld, would result in a Material
Adverse Effect.

 

(o)  The Company and its subsidiaries possess adequate certificates, authorities
or permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them, except where the lack thereof would
not have a Material Adverse Effect; and the Company and its subsidiaries have
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a material adverse effect on the condition (financial or
other), business, properties, results of operations or prospects of the Company
and its subsidiaries taken as a whole (“Material Adverse Effect”).

 

(p)  No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company, is imminent that might have a Material
Adverse Effect.

 

(q)  The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how,

 

5



--------------------------------------------------------------------------------

 

patents, copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them (except where the lack
thereof would not have a Material Adverse Effect), and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect.

 

(r)  Except as disclosed in the Offering Document, neither the Company nor any
of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation which might lead to such a
claim.

 

(s)  To the knowledge of the Company, there are no costs or liabilities
associated with environmental laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with environmental laws or any certificates, authorities or permits,
any related constraints on operating activities and any potential liabilities to
third parties) which would, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(t)  Except as disclosed in the Offering Document, there are no pending actions,
suits or proceedings against or affecting the Company, any of its subsidiaries
or any of their respective properties that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect, or would materially and adversely affect the ability
of the Company to perform its obligations under any Operative Document or which
are otherwise material in the context of the sale of the Offered Securities; and
no such actions, suits or proceedings are, to the Company’s knowledge,
threatened or contemplated.

 

(u)  The accountants, Ernst & Young LLP, that have certified the financial
statements and supporting schedules included in the Offering Document are
independent public accountants with respect to Holdings, the Company and the
Guarantors, as required by the Securities Act and the Exchange Act. The
historical financial statements, together with related schedules and notes, set
forth in the Offering Document comply as to form in all material respects with
the requirements applicable to registration statements on Form S-1 under the
Securities Act.

 

(v)  The historical financial statements, together with related schedules and
notes forming part of the Offering Document (and any amendment or supplement
thereto), present fairly the consolidated financial position, results of
operations and changes in

 

6



--------------------------------------------------------------------------------

 

financial position of the Company and its subsidiaries on the basis stated in
the Offering Document at the respective dates or for the respective periods to
which they apply; such statements and related schedules and notes have been
prepared in accordance with generally accepted accounting principles in the
United States consistently applied throughout the periods involved, except as
disclosed therein; and the other financial and statistical information and data
set forth in the Offering Document (and any amendment or supplement thereto)
are, in all material respects, accurately presented and prepared on a basis
consistent with such financial statements and the books and records of the
Company.

 

(w)  Except as disclosed in the Offering Document, since the date of the latest
audited financial statements included in the Offering Document there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties, results of operations or prospects of the Company and its
subsidiaries taken as a whole, and, except as disclosed in or contemplated by
the Offering Document, there has been no dividend or distribution of any kind
declared, paid or made by Holdings on any class of its capital stock.

 

(x)  None of the Company or any Guarantor is an open-end investment company,
unit investment trust or face-amount certificate company that is or is required
to be registered under Section 8 of the United States Investment Company Act of
1940 (the “Investment Company Act”); and none of the Company or any Guarantor is
and, after giving effect to the offering and sale of the Offered Securities and
the application of the proceeds thereof as described in the Offering Document,
will be an “investment company” as defined in the Investment Company Act.

 

(y)  No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

 

(z)  Subject to compliance by the Purchasers with their covenants hereunder and
assuming the accuracy of the Purchasers’ representations and warranties, the
offer and sale of the Offered Securities by the Company to the several
Purchasers in the manner contemplated by this Agreement and the Offering
Document will be exempt from the registration requirements of the Securities Act
by reason of Section 4(2) thereof and Regulation S thereunder (“Regulation S”);
and the Indenture has been qualified under the United States Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”).

 

(aa)  None of the Company, the Guarantors, any of their affiliates, or any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or (B)
with

 

7



--------------------------------------------------------------------------------

 

respect to any such securities sold in reliance on Rule 903 of Regulation S, by
means of any directed selling efforts within the meaning of Rule 902(c) of
Regulation S. The Company, the Guarantors, their affiliates and any person
acting on any of their behalf (other than the Purchasers) have complied and will
comply with the offering restrictions requirement of Regulation S. None of the
Company or the Guarantors has entered or will enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for this Agreement. The Company issued $210,000,000 principal amount of 10 3/4%
Senior Notes due April 15, 2008 under an Indenture dated as of December 24,
2002, the terms of which are substantially similar to the terms of the Offered
Securities.

 

(bb)  The Company is subject to Section 13 or 15(d) of the Exchange Act.

 

(cc)  There are no contracts, agreements or understandings between the Company
or any Guarantor and any person granting such person the right to require the
Company or such Guarantor to file a registration statement under the Securities
Act with respect to any securities of the Company or such Guarantor or to
require the Company or such Guarantor to include such securities with the
Offered Securities registered pursuant to any Registration Statement, except for
(i) the Registration Rights Agreement dated September 29, 1998, among the
Company, Richard D. Colburn and certain other persons that were affiliates of
U.S. Rentals, Inc., that was entered into in connection with the Company’s
merger with U.S. Rentals as described in the Company’s proxy statement relating
to such transaction, (ii) the Amended and Restated Registration Rights Agreement
dated as of September 30, 1999, among Holdings, Bradley S. Jacobs, Apollo
Investment Fund IV, L.P., and Apollo Overseas Partners IV, L.P., (iii) the
Registration Rights Agreement dated as of September 30, 1999, among Holdings,
Bradley S. Jacobs and Chase Equity Associates, L.P., (iv) the Registration
Rights Agreement dated December 24, 2002, among the Company and the initial
purchasers listed therein, and (v) other agreements pursuant to which Holdings
has already filed a registration statement covering all the shares entitled to
registration thereunder.

 

(dd)  Neither the Company nor any of its subsidiaries nor any agent thereof
acting on the behalf of them has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the
Offered Securities to violate, Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System.

 

(ee)  No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Act (i) has imposed (or has
informed the Company or any Guarantor that it is considering imposing) any
condition (financial or otherwise) on the Company’s or any Guarantor’s retaining
any rating assigned to the Company or any Guarantor, any securities of the
Company or any Guarantor or (ii) has indicated to the Company or any Guarantor
that it is considering (a) the downgrading, suspension, or withdrawal of, or any
review for a possible change that does not indicate the direction of the
possible change in, any rating so assigned or (b) any change in the outlook for
any rating of the Company, any Guarantor or any securities of the Company or any
Guarantor.

 

8



--------------------------------------------------------------------------------

 

(ff)  The Offering Document, as of its date, contains all the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the Act.

 

(gg)  The sale of the Offered Securities pursuant to Regulation S is not part of
a plan or scheme to evade the registration provisions of the Securities Act.

 

(hh)  Each certificate signed by any officer of the Company or any Guarantor and
delivered to the Purchasers or counsel for the Purchasers shall be deemed to be
a representation and warranty by the Company or such Guarantor to the Purchasers
as to the matters covered thereby.

 

The Company acknowledges that the Purchasers and, for purposes of the opinions
to be delivered to the Purchasers pursuant to Section 6 hereof, counsel to the
Company and the Guarantors and counsel to the Purchasers will rely upon the
accuracy and truth of the foregoing representations and hereby consents to such
reliance.

 

3.    Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 101.50% of the principal amount thereof
plus accrued interest from April 9, 2003 to the Closing Date (as hereinafter
defined), the respective principal amounts of Offered Securities set forth
opposite the names of the several Purchasers in Schedule A hereto.

 

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent Global Securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Offering Document. Payment for the Offered Securities shall be made by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to the Representative on April 9, 2003, or at such other time not
later than seven full business days thereafter as the Representative and the
Company determine, such time being herein referred to as the “Closing Date”,
against delivery to the Trustee as custodian for DTC of the Global Securities
representing all of the Offered Securities at the office of Cravath, Swaine &
Moore LLP, 825 Eighth Avenue, New York, NY 10019 at 10:00 A.M. (New York time)
on such date. The Global Securities will be made available for checking at the
above office of Cravath, Swaine & Moore LLP at least 24 hours prior to the
Closing Date.

 

4.    Representations by Purchasers; Resale by Purchasers.  (a)  Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

 

(b)  Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or

 

 

9



--------------------------------------------------------------------------------

 

benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Securities Act. Each
Purchaser severally represents and agrees that it has offered and sold the
Offered Securities and will offer and sell the Offered Securities (i) as part of
their distribution at any time and (ii) otherwise until the later of the
commencement of the offering and the Closing Date, only in accordance with Rule
144A (“Rule 144A”) or Rule 903 under the Securities Act. Accordingly, neither
such Purchaser nor its affiliates, nor any persons acting on its or their
behalf, have engaged or will engage in any directed selling efforts with respect
to the Offered Securities, and such Purchaser, its affiliates and all persons
acting on its or their behalf have complied and will comply with the offering
restrictions requirement of Regulation S. Each Purchaser severally agrees that,
at or prior to confirmation of sale of the Offered Securities, other than a sale
pursuant to Rule 144A, such Purchaser will have sent to each distributor, dealer
or person receiving a selling concession, fee or other remuneration that
purchases the Offered Securities from it during the restricted period a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 

(c)  Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.

 

(d)  Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising, within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on

 

10



--------------------------------------------------------------------------------

 

Rule 144A of any of the Offered Securities, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Offered Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

 

(e)  Each Purchaser severally represents and agrees that (i) it has not offered
or sold, and prior to the expiry of a period six months from the Closing Date
will not offer or sell, any Offered Securities to persons in the United Kingdom
except to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the Public Offers of Securities Regulations 1995; (ii) it has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any notes
in circumstances in which section 21(1) of the FSMA does not apply to the
Company or any of the Guarantors; and (iii) it has complied and will comply with
all applicable provisions of the FSMA with respect to anything done by it in
relation to the Offered Securities in, from or otherwise involving the United
Kingdom.

 

(f)  Each Purchaser represents and agrees that (i) it has not solicited, and
will not solicit, offers to purchase any of the Offered Securities from, (ii) it
has not sold, and will not sell, any of the Offered Securities to, and (iii) it
has not distributed, and will not distribute, the Offered Document to, any
person or entity in any jurisdiction outside of the United States except, in
each case, in compliance in all material respects with all applicable laws. For
the purpose of this Agreement, “United States” means the United States of
America, its territories, its possessions and other areas subject to its
jurisdiction.

 

5.    Certain Agreements of the Company.  The Company agrees with the several
Purchasers that:

 

(a)  The Company will advise the Representative promptly of any proposal to
amend or supplement the Offering Document and will not effect such amendment or
supplementation without the Representative’s consent, which shall not be
unreasonably withheld. If, at any time prior to the completion of the resale of
the Offered Securities by the Purchasers any event occurs as a result of which
the Offering Document as then amended or supplemented would include (as of its
date or the last date of its amendment or supplementation, whichever is later)
an untrue statement of a material fact or omit to state any material fact
necessary in order to

 

11



--------------------------------------------------------------------------------

 

make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company promptly will notify the Representative
of such event and promptly will prepare, at its own expense, an amendment or
supplement which will correct such statement or omission. Neither the
Representative’s consent to, nor the Purchasers’ delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 6.

 

(b) The Company will furnish to the Representative copies of the Offering
Document and all amendments and supplements to such documents, in each case as
soon as available and in such quantities as the Representative may from time to
time request, and the Company will furnish to the Representative on the Closing
Date three copies of the Final Offering Circular signed by a duly authorized
officer of the Company, one of which will include the independent accountants’
reports therein manually signed by such independent accountants. At any time
when the Company is not subject to Section 13 or 15(d) of the Exchange Act, for
so long as any Offered Securities are outstanding, the Company will promptly
furnish or cause to be furnished to the Representative (and, upon request, to
each of the other Purchasers) and, upon request of holders and prospective
purchasers of the Offered Securities, to such holders and purchasers, copies of
the information required to be delivered to holders and prospective purchasers
of the Offered Securities pursuant to Rule 144A(d)(4) under the Securities Act
(or any successor provision thereto) in order to permit compliance with Rule
144A in connection with resales by such holders of the Offered Securities. The
Company will pay the expenses of printing and distributing to the Purchasers all
such documents.

 

(c)  The Company will promptly from time to time take such action as any
Purchaser may reasonably request to arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as any
Purchaser designates and will continue such qualifications in effect so long as
required for the resale of the Offered Securities by the Purchasers provided
that the Company will not be required to qualify as a foreign corporation or to
file a general consent to service of process in any such state or province.

 

(d)  During the period of five years hereafter, the Company will furnish to the
Representative and, upon request, to each of the other Purchasers, as soon as
practicable after the end of each fiscal year, a copy of its annual report to
stockholders for such year; and the Company will furnish to the Representative
and, upon request, to each of the other Purchasers (i) as soon as available, a
copy of each report and any definitive proxy statement of the Company filed with
the Commission under the Exchange Act or mailed to stockholders, and (ii) from
time to

 

 

12



--------------------------------------------------------------------------------

 

time, such other public information concerning the Company as the Representative
may reasonably request.

 

(e)  During the period of two years after the Closing Date, the Company will,
upon request, furnish to the Representative, each of the other Purchasers and
any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Securities.

 

(f)  During the period of two years after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities (but not the Exchange
Securities) that have been reacquired by any of them.

 

(g)  During the period of two years after the Closing Date, the Company will not
be or become an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.

 

(h)  The Company will pay all expenses incidental to the performance of its
obligations under the Operative Documents including (i) the fees and expenses of
the Trustee and its professional advisers; (ii) all expenses in connection with
the execution, issue, authentication, packaging and initial delivery of the
Offered Securities and, as applicable, the Exchange Securities, the preparation
and printing of this Agreement, the Registration Rights Agreement, the Offered
Securities, the Indenture, the Offering Document and amendments and supplements
thereto, and any other document relating to the issuance, offer, sale and
delivery of the Offered Securities and, as applicable, the Exchange Securities;
(iii) the cost of qualifying the Offered Securities for trading in The PortalSM
Market (“PORTAL”) of The Nasdaq Stock Market, Inc. and any expenses incidental
thereto; (iv) expenses (including fees and disbursements of counsel) incurred in
connection with qualification of the Offered Securities or the Exchange
Securities for sale under the laws of such jurisdictions in the United States
and Canada as Purchaser designates and the printing of memoranda relating
thereto; (v) any fees charged by investment rating agencies for the rating of
the Offered Securities or the Exchange Securities; and (vi) expenses incurred in
distributing the Offering Document (including any amendments and supplements
thereto) to the Purchasers. The Purchasers will pay for all travel expenses of
the Company’s officers and employees and any other expenses of the Company in
connection with attending meetings with prospective purchasers of the Offered
Securities, including the cost of an airplane for such travel. It is understood
that, except as provided in this Section and in Sections 7 and 9 hereof, the
Purchasers will also pay for all travel expenses of the Purchasers’ employees
and any other out-of-pocket expenses of the Purchasers in connection with
attending or hosting

 

13



--------------------------------------------------------------------------------

 

meetings with prospective purchasers of the Offered Securities, the fees of
their counsel, transfer taxes on the resale of any of the Offered Securities by
them and any advertising expenses connected with any offers they make.

 

(i)  In connection with the Offering (except for purchases disclosed in the
Offering Document), until the Representative shall have notified the Company and
the other Purchasers of the completion of the resale of the Offered Securities,
neither the Company nor any of its affiliates has or will, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its affiliates has a beneficial interest any Offered Securities or
attempt to induce any person to purchase any Offered Securities; and neither it
nor any of its affiliates will make bids or purchases for the purpose of
creating actual, or apparent, active trading in, or of raising the price of, the
Offered Securities.

 

(j)  For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchasers, the Company will not offer, sell, contract
to sell, pledge, or otherwise dispose of, directly or indirectly, any United
States dollar-denominated debt securities that are substantially similar to the
Offered Securities and are issued or guaranteed by the Company or guaranteed by
Holdings, and having a maturity of more than one year from the date of issue,
without the prior written consent of Credit Suisse First Boston LLC. The Company
will not at any time offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act to cease to be applicable to the offer and
sale of the Securities.

 

(k)  The Company will use its best efforts to effect the inclusion of the
Offered Securities in PORTAL and to maintain the listing of the Offered
Securities on PORTAL for so long as the Offered Securities (not including the
Exchange Securities) are outstanding.

 

(l)  The Company will obtain the approval of DTC for “book-entry” transfer of
the Offered Securities, and will comply with all of its agreements set forth in
the representation letters of the Company and the Guarantors to DTC relating to
the approval of the Offered Securities by DTC for “book-entry” transfer.

 

(m)  The Company will not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Offered Securities to the
Purchasers or pursuant to exempt resales of the Offered Securities in a manner
that would require the registration of any such sale of the Offered Securities
under the Securities Act.

 

 

14



--------------------------------------------------------------------------------

 

(n)  The Company will not voluntarily claim, and will actively resist any
attempts to claim, the benefit of any usury laws against the holders of any
Offered Securities and the related Guaranties.

 

(o)  The Company will cause, as required by the Registration Rights Agreement,
and subject to the terms, conditions and limitations thereof, the Registered
Exchange Offer to be made in the appropriate form to permit Exchange Securities
and guarantees thereof by the Guarantors registered pursuant to the Securities
Act to be offered in exchange for the Offered Securities and to comply with all
applicable federal and state securities laws in connection with the Registered
Exchange Offer.

 

(p)  The Company will comply with all of its agreements set forth in the
Registration Rights Agreement; provided, however, that the sole monetary damages
for breach of this obligation and the obligations set forth in the preceding
paragraph shall be the liquidated damages provided for by the Registration
Rights Agreement.

 

(q)  The Company will use its reasonable best efforts to do and perform all
things required or necessary to be done and performed under this Agreement by it
prior to the Closing Date and to satisfy all conditions precedent to the
delivery of the Offered Securities.

 

6.    Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company and each Guarantor herein, to the accuracy of the statements of officers
of the Company and each Guarantor made pursuant to the provisions hereof, to the
performance by the Company and each Guarantor of their respective obligations
hereunder and to the following additional conditions precedent:

 

(a)  The Purchasers shall have received a letter, dated the Closing Date, of
Ernst & Young LLP confirming that they are independent public accountants within
the meaning of the Securities Act and the applicable published rules and
regulations thereunder (“Rules and Regulations”) and to the effect that:

 

(i)  in their opinion the financial statements examined by them and included in
the Offering Document comply as to form in all material respects with the
accounting requirements of the Securities Act and the related published Rules
and Regulations that would be applicable if the Offering were registered under
the Securities Act;

 

(ii)  they have performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in Statement of Auditing

 

 

15



--------------------------------------------------------------------------------

 

Standards No. 71, Interim Financial Information, on the unaudited financial
statements included in the Offering Document and in the Exchange Act Reports;

 

(iii)  on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A)  the unaudited financial statements included in the Offering Document or in
the Exchange Act Reports do not comply as to form in all material respects with
the applicable accounting requirements of the Securities Act and the related
published Rules and Regulations or any material modifications should be made to
such unaudited financial statements for them to be in conformity with generally
accepted accounting principles;

 

(B)  at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, there was any change in the consolidated capital stock
or any increase in short-term indebtedness or long-term indebtedness of the
Company and its consolidated subsidiaries or, at the date of the latest
available balance sheet read by such accountants, there was any decrease in
consolidated net current assets, as compared with amounts shown on the latest
balance sheet included in the Offering Document; or

 

(C)  for the period from the closing date of the latest income statement
included in the Offering Document to the closing date of the latest available
income statement read by such accountants there were any decreases, as compared
with the corresponding period of the previous year, in total consolidated
revenues, gross profit, net operating income, consolidated income before
extraordinary items or net income;

 

except in all cases set forth in clauses (A) and (B) above for changes,
increases or decreases which are described in such letter; and

 

(iv)  they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the Offering
Document (in each case to

 

 

16



--------------------------------------------------------------------------------

 

the extent that such dollar amounts, percentages and other financial information
are derived from the general accounting records of the Company and its
subsidiaries subject to the internal controls of the Company’s accounting system
or are derived directly from such records by analysis or computation) with the
results obtained from inquiries, a reading of such general accounting records
and other procedures specified in such letter and have found such dollar
amounts, percentages and other financial information to be in agreement with
such results, except as otherwise specified in such letter.

 

(b)  Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of a majority in interest of the Purchasers,
including the Representative, is material and adverse and makes it impracticable
or inadvisable to proceed with completion of the Offering or the sale of and
payment for the Offered Securities; (ii) any downgrading in the rating of any
debt securities of the Company by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or any public announcement that any such organization has under surveillance or
review its rating of any debt securities of the Company (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating); (iii) any suspension or
limitation of trading in securities generally on the New York Stock Exchange or
any setting of minimum prices for trading on such exchange, or any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; (iv) any banking moratorium declared by U.S. Federal or
New York authorities; or (v) any outbreak or escalation of major hostilities in
which the United States is involved, any declaration of war by Congress or any
other substantial national or international calamity or emergency if, in the
judgment of a majority in interest of the Purchasers, including the
Representative, the effect of any such outbreak, escalation, declaration,
calamity or emergency makes it impractical or inadvisable to proceed with
completion of the Offering or sale of and payment for the Offered Securities.

 

(c)  There shall exist at and as of the Closing Date (after giving effect to the
transactions contemplated by this Agreement) no condition that would constitute
a default (or an event that with notice or lapse of time, or both, would
constitute a default) under the Credit Agreement.

 

(d)  The Purchasers shall have received opinions, dated the Closing Date, of (i)
Ehrenreich Eilenberg & Krause LLP, counsel for the Company and the Guarantors,
to the effect set forth in Annex I hereto, and (ii) Weil,

 

 

17



--------------------------------------------------------------------------------

 

Gotshal & Manges LLP, counsel for the Company and the Guarantors, to the effect
set forth in Annex II and Annex III hereto.

 

(e)  The Purchasers shall have received from Cravath, Swaine & Moore LLP counsel
for the Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the incorporation of the Company, the validity of the Offered
Securities, the Offering Document, the exemption from registration for the offer
and sale of the Offered Securities by the Company to the several Purchasers and
the resales by the several Purchasers as contemplated hereby and other related
matters as the Representative may require, and the Company shall have furnished
to such counsel such documents as they request for the purpose of enabling them
to pass upon such matters.

 

(f)  The Purchasers shall have received a certificate, dated the Closing Date,
of the President or any Vice President and a principal financial or accounting
officer of each of the Company and the Guarantors in which such officers, to the
best of their knowledge after reasonable investigation, shall state that the
representations and warranties of the Company or the applicable Guarantor (as
the case may be) in this Agreement are true and correct, that the Company or the
applicable Guarantor (as the case may be) has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date, and that, subsequent to the dates of the most
recent consolidated financial statements of Holdings in the Offering Document
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole except as set forth in or contemplated by the
Offering Document or as described in such certificate.

 

(g)  The Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed by a duly authorized officer of the
Company and each of the Guarantors.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Representative may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.

 

7.    Indemnification and Contribution.    (a) The Company and each Guarantor
will indemnify and hold harmless each Purchaser, its partners, directors and
officers and each person, if any, who controls such Purchaser within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Purchaser may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement

 

18



--------------------------------------------------------------------------------

 

of any material fact contained in the Offering Document, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, including any losses, claims, damages or liabilities arising out
of or based upon the Company’s failure to perform its obligations under Section
5(a) of this Agreement, and, subject to Section 7(c) of this Agreement, will
reimburse each Purchaser for any legal or other expenses reasonably incurred by
such Purchaser in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection
(b) below.

 

(b)  Each Purchaser will severally and not jointly indemnify and hold harmless
the Company, the Guarantors, their respective directors and officers and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities to which the
Company or a Guarantor (as the case may be) may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Offering Document, or any amendment or supplement thereto, or
arise out of or are based upon the omission or the alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company or a
Guarantor (as the case may be) by such Purchaser through the Representative
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by the Company or a Guarantor (as the case may be) in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred, it being understood and
agreed that the only such information furnished by any Purchaser consists of the
following information in the Offering Document: (i) the information furnished on
behalf of each Purchaser under the caption “Plan of Distribution” in (A) the
third and fourth sentences of paragraph eight, (B) paragraph nine and (C) the
first sentence of paragraph ten and (ii) the information furnished on behalf of
Credit Suisse First Boston LLC in (A) the second and fourth sentences of
paragraph ten under the caption “Plan of Distribution” and (B) the second
sentence of paragraph six under the caption “Notice to Canadian Residents”;
provided however, that the Purchasers shall not be liable for any losses,
claims, damages or liabilities arising out of or based upon the Company’s
failure to perform its obligations under Section 5(a) of this Agreement.

 

19



--------------------------------------------------------------------------------

 

(c)  Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than under
subsection (a) or (b) above. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes
(i) an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault or failure to act by or on behalf of
any indemnified party. An indemnifying party shall not be required to indemnify
an indemnified party hereunder with respect to any settlement or compromise of,
or consent to entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder if (i) such settlement, compromise or consent is entered into
or made or given by the indemnified party without the consent of the
indemnifying party and (ii) the indemnifying party has not unreasonably withheld
or delayed any such consent.

 

(d)  If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the Offering
(before deducting expenses) received by the Company and the Guarantors bear to
the total discounts and commissions received by the Purchasers from the Company
under this Agreement. The relative fault shall be determined by

 

20



--------------------------------------------------------------------------------

 

reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Guarantor or the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the discounts and commissions such
Purchaser received in connection with the purchase of the Offered Securities
exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.

 

(e)  The obligations of the Company or any Guarantor under this Section shall be
in addition to any liability which the Company or any Guarantor may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls any Purchaser within the meaning of the Securities Act or the
Exchange Act; and the obligations of the Purchasers under this Section shall be
in addition to any liability which the respective Purchasers may otherwise have
and shall extend, upon the same terms and conditions, to each person, if any,
who controls the Company or any Guarantor within the meaning of the Securities
Act or the Exchange Act.

 

8.    Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representative may make arrangements satisfactory to the
Company for the purchase of such Offered Securities by other persons, including
any of the Purchasers, but if no such arrangements are made by the Closing Date,
the non-defaulting Purchasers shall be obligated severally, in proportion to
their respective commitments hereunder, to purchase the Offered Securities that
such defaulting Purchasers agreed but failed to purchase. If any Purchaser or
Purchasers so default and the aggregate principal amount of Offered Securities
with respect to which such default or defaults occur exceeds 10% of the total
principal amount of Offered Securities and arrangements satisfactory to the
Representative and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 9. As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing herein will relieve a defaulting Purchaser from liability for
its default.

 

9.    Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the

 

21



--------------------------------------------------------------------------------

 

Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 8 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5(h) and the
respective obligations of the Company and the Purchasers pursuant to Section 7
shall remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 8 or the occurrence of any
event specified in clause (iii), (iv) or (v) of Section 6(b), the Company will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

10.    Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse First Boston LLC, Eleven Madison Avenue, New York,
NY 10010-3629, Attention: Transactions Advisory Group, or, if sent to the
Company, will be mailed, delivered or telegraphed and confirmed to it at Five
Greenwich Office Park, Greenwich, CT 06830, Attention: Chief Financial Officer;
provided, however, that any notice to a Purchaser pursuant to Section 7 will be
mailed, delivered or telegraphed and confirmed to such Purchaser.

 

11.    Representation of the Purchasers.  The Representative will act for the
several Purchasers in connection with this Purchase Agreement, and any action
under this Agreement taken by the Representative will be binding upon all the
Purchasers.

 

12.    Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and affiliates, and the
controlling persons referred to in Section 7, and no other person will have any
right or obligation hereunder, except that holders of Offered Securities shall
be entitled to enforce the agreements for their benefit contained in the second
and third sentences of Section 5(b) hereof against the Company as if such
holders were parties thereto.

 

13.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

14.    Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or

 

22



--------------------------------------------------------------------------------

 

proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

23



--------------------------------------------------------------------------------

 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among the Company, the Guarantors
and the several Purchasers in accordance with its terms.

 

 

Very truly yours,

UNITED RENTALS (NORTH AMERICA), INC.,

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

THE GUARANTORS LISTED ON SCHEDULE B HERETO,

By

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

24



--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement is hereby

confirmed and accepted as of the date first above written.

 

 

CREDIT SUISSE FIRST BOSTON LLC

BANC OF AMERICA SECURITIES LLC

DEUTSCHE BANK SECURITIES INC.

LEHMAN BROTHERS INC.

UBS WARBURG LLC,

 

 

BY CREDIT SUISSE FIRST BOSTON LLC

By

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

25



--------------------------------------------------------------------------------

 

SCHEDULE A

 

 

Purchasers

--------------------------------------------------------------------------------

    

Principal Amount

--------------------------------------------------------------------------------

Credit Suisse First Boston LLC

    

$120,000,000

Banc of America Securities LLC

    

$  20,000,000

Deutsche Bank Securities Inc.

    

$  20,000,000

Lehman Brothers Inc.

    

$  20,000,000

UBS Warburg LLC

    

$  20,000,000

      

--------------------------------------------------------------------------------

Total:

    

$200,000,000

 

26



--------------------------------------------------------------------------------

 

SCHEDULE B

 

 

Guarantor

--------------------------------------------------------------------------------

    

Place of Formation

--------------------------------------------------------------------------------

United Rentals, Inc.

    

Delaware

United Rentals (Delaware), Inc.

    

Delaware

United Rentals Gulf, Inc.

    

Delaware

United Equipment Rentals Gulf, L.P.

    

Texas

United Rentals Highway Technologies, Inc.

    

Massachusetts

United Rentals Highway Technologies Gulf, Inc.

    

Delaware

United Rentals Highway Technologies, L.P.

    

Texas

United Rentals Highway Technologies of Florida, Inc.

    

Florida

United Rentals Northwest, Inc.

    

Oregon

United Rentals Southeast Holding LLC

    

Georgia

United Rentals Southeast, Inc.

    

Delaware

United Rentals Southeast, L.P.

    

Georgia

Wynne Systems, Inc.

    

California

 

27



--------------------------------------------------------------------------------

 

ANNEX I

 

 

FORM OF OPINION OF EHRENREICH EILENBERG & KRAUSE LLP

TO BE DELIVERED PURSUANT TO SECTION 6(d)

 

 

As to various questions of fact material to our opinion, we have relied upon the
certificates of officers and upon certificates of public officials. We have also
examined such corporate documents and records and other certificates, and have
made such investigations of law, as we have deemed necessary in order to render
the opinion hereinafter set forth. We have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to the originals of all
documents submitted to us as copies. We have also assumed that all documents
examined by us have been duly and validly authorized, executed and delivered by
each of the parties thereto other than the Company or any Significant Subsidiary
(as defined below).

 

In this opinion, (i) “Holdings” means United Rentals, Inc., a Delaware
corporation, (ii) “Significant Entity” means Holdings, United Rentals Northwest,
Inc., an Oregon corporation, United Rentals Gulf, Inc., a Delaware corporation,
and United Equipment Rentals Gulf, L.P., a Texas limited partnership, and (iii)
“Corporate Significant Entity” means each Significant Entity other than United
Equipment Rentals Gulf, L.P., and (iv) “Corporate Significant Subsidiary” means
each Corporate Significant Entity other than Holdings.

Based upon and subject to the foregoing, we render the following opinion:

 

(1)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

(2)  The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Document and
to enter into and perform its obligations under the Purchase Agreement.

 

(3)  The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

(4)  The authorized capital stock of the Company consists of 3,000 shares of
Common Stock, par value $0.01 per share (the “Common Stock”). As of the date
hereof, there were 1,000 shares of Common Stock outstanding. The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; and none

 

 

28



--------------------------------------------------------------------------------

 

of the outstanding shares of capital stock of the Company was issued in
violation of any preemptive or other similar rights of any security holder of
the Company arising by statute or the Company’s certificate of incorporation or
by-laws or, to the best of our knowledge (after due inquiry), any other
preemptive or other similar rights of any security holder of the Company. All of
the outstanding capital stock of the Company is owned by United Rentals, Inc.,
to the best of our knowledge (after due inquiry) free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity (except for any
of the foregoing arising under or not prohibited by the Credit Agreement).

 

(5)  Each Corporate Significant Entity is validly existing as a corporation in
good standing under the laws of the jurisdiction of its incorporation and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.

 

(6)  Each Corporate Significant Entity has been duly incorporated and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Offering Document. Except as otherwise
disclosed in the Offering Document, all of the issued and outstanding capital
stock of each Corporate Significant Subsidiary has been duly authorized and
validly issued and is fully paid and non-assessable and, to the best of our
knowledge, is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity (except for any of the foregoing arising under or not prohibited by the
Credit Agreement). None of the outstanding shares of capital stock of any
Corporate Significant Subsidiary was issued in violation of the preemptive or
similar rights of any security holder of such Corporate Significant Subsidiary
arising pursuant to statute or such subsidiary’s certificate of incorporation or
by-laws or, to the best of our knowledge, any other preemptive or other similar
rights of any security holder of such Corporate Significant Subsidiary.

 

(7)  United Equipment Rentals Gulf, L.P. is duly organized and validly existing
as a limited partnership under the laws of the State of Texas and is duly
qualified as a foreign limited partnership to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect. Except as otherwise disclosed in the
Offering Document, all partnership interests in such partnership have been duly
issued in accordance with the Texas Revised Limited Partnership Act and, to the
best of our knowledge, are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge,

 

 

29



--------------------------------------------------------------------------------

 

lien, encumbrance, claim or equity (except for any of the foregoing arising
under or not prohibited by the Credit Agreement).

 

(8)  The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Significant Entity.

 

(9)  The execution, delivery and performance of the Indenture, the Registration
Rights Agreement and the Guarantees, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary corporate
action on the part of each Significant Entity. Each Significant Entity has duly
executed and delivered (i) the Indenture, (ii) the Registration Rights Agreement
and (iii) their respective Guarantees relating to the Offered Securities being
issued on the date hereof that appear on or are attached to such Offered
Securities.

 

(10)  The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding agreement of the
Company and each Guarantor, enforceable against the Company and each Guarantor
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws relating
to or affecting enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

(11)  The documents that are incorporated by reference in the Offering Document
(other than any financial statements and supporting schedules therein, as to
which no opinion is rendered), when they were filed with the Commission,
complied as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.

 

(12)  To the best of our knowledge, there is not pending or threatened any
action, suit, proceeding, inquiry or investigation, to which the Holdings or any
subsidiary thereof is a party, or to which the property or assets of Holdings,
the Company or any subsidiary thereof is subject, before or brought by any court
or governmental agency or body, domestic or foreign, which might reasonably be
expected to result in a Material Adverse Effect, or which might reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in the Purchase Agreement or the performance by the Company of its
obligations thereunder or the transactions contemplated by the Offering
Document;

 

(13)  The information in the Offering Document under “Business-Environmental
Regulation,” to the extent that it constitutes summaries of matters of law, has
been reviewed by us and is correct in all material respects. Additionally, the
information in the Offering Document in

 

 

30



--------------------------------------------------------------------------------

 

the first sentence of the third paragraph under the caption “Description of
Notes—Exchange Offer; Registration Rights” is correct in all material respects.
We have drawn your attention to the fact that (i) the interpretations of the
Commission described in such sentence are contained solely in no-action letters
issued by the Commission to various third parties, (ii) the Company has not
requested a no-action letter from the Commission relating to the transactions
contemplated by the Offering Document and (iii) the Commission is not precluded
from changing the interpretations set forth in such no-action letters or from
not following such interpretations with respect to the transactions contemplated
by the Offering Document.

 

(14)  To the best of our knowledge, none of Holdings, the Company, or any
subsidiary thereof is in violation of its respective charter or by-laws, nor is
Holdings, the Company or any subsidiary thereof in default in the due
performance or observance of, or is in violation of, any material obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument that is described
or referred to in the Offering Document which violations or defaults are
required to be described in the Offering Document and are not so described or
would, individually or in the aggregate, have a Material Adverse Effect or
affect the validity of the Offered Securities or the Guarantees.

 

(15)  Assuming (a) the accuracy of the representations and warranties of the
Purchasers contained in Section 4 of the Purchase Agreement and (b) compliance
by the Purchasers with their covenants and agreements set forth in the Purchase
Agreement, no filing, authorization, approval, consent or order of any court or
governmental authority or agency (other than such as may be required (i) under
the Securities Act and the Trust Indenture Act pursuant to the Registration
Rights Agreement, or (ii) under the applicable securities laws of the various
jurisdictions in which the Offered Securities will be offered or sold, as to
which we express no opinion) is required by the Company in connection with the
due authorization, execution and delivery of the Purchase Agreement by the
Company or any Guarantor or in connection with the due authorization, execution,
delivery or performance of the Indenture or the Registration Rights Agreement or
in connection with the offering, issuance, sale or delivery of the Offered
Securities and the Guarantees, as applicable, to the Purchasers or the initial
resale thereof by the Purchasers in accordance with the Purchase Agreement. We
express no opinion as to any subsequent resale of the Offered Securities.

 

(16)  Assuming (a) the accuracy of the representations and warranties of the
Purchasers contained in Section 4 of the Purchase Agreement and (b) compliance
by the Purchasers with their covenants and agreements set forth in the Purchase
Agreement, it is not necessary in connection with the offer, sale and delivery
of the Offered Securities to the Purchasers pursuant to the Purchase Agreement
or the initial resales of the Offered Securities by the Purchasers in the manner
contemplated by and in accordance with the

 

 

31



--------------------------------------------------------------------------------

 

Purchase Agreement to register the Offered Securities under the Securities Act.
We express no opinion as to any subsequent resale of the Offered Securities. The
Indenture has been duly qualified under the Trust Indenture Act.

(17)  The execution, delivery and performance of the Purchase Agreement, the
letter agreement with DTC relating to the Notes, the Indenture, the Registration
Rights Agreement, the Offered Securities, the Exchange Securities, the
Guarantees and the consummation of the transactions contemplated in the Purchase
Agreement and in the Offering Document and compliance by the Company and each
Guarantor, as applicable, with its obligations under the Purchase Agreement, the
Indenture, the Registration Rights Agreement, the Offered Securities, the
Exchange Securities and the Guarantees, (A) to our knowledge, do not and will
not (subject to the next sentence), whether with or without the giving of notice
or lapse of time or both, conflict with or constitute a breach of, or default or
prepayment event under or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of Holdings, the Company or
any subsidiary thereof is a party or by which it or any of them may be bound, or
to which any of the property or assets of Holdings, the Company or any
subsidiary thereof is a party or by which it or any of them may be bound, or to
which any of the property or assets of Holdings, the Company or any subsidiary
thereof is subject (except for such conflicts, breaches or defaults, prepayment
events or liens, charges or encumbrances that would not have a Material Adverse
Effect), (B) result in any violation of the provisions of the charter or by-laws
of Holdings, the Company or any subsidiary, or (C) to the best of our knowledge
(after due inquiry), result in any violation by Holdings, the Company or any
subsidiary thereof of the provisions of any applicable law, statute, rule or
regulation of the United States of America or included in the Delaware General
Corporate Law or Delaware Revised Uniform Limited Partnership Act (except we
express no opinion as to “blue sky” laws), judgment, order, writ or decree,
known to us, of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over Holdings, the Company or any subsidiary
thereof or any of their respective properties, assets or operations. No opinion
is rendered pursuant to clause (A) of the preceding sentence with respect to any
of the following agreements (collectively, the “Excluded Agreements”): (i) any
agreement relating to any indebtedness or proposed indebtedness described in the
Offering Document under “Information Concerning Certain Indebtedness, Other
Obligations and Preferred Securities” or in the Company’s Report on Form 10-K
for the year ended December 31, 2002 under “Management’s Discussion and Analysis
of Financial Condition and Results of Operations—Certain Information Concerning
the Credit Facility and Other Indebtedness” (excluding the indebtedness
described in the paragraph that begins “Other Debt”), (ii) Master Lease
Agreement, dated as of December 17, 1999, between United Rentals (North
America), Inc. and UR (NA) 1999 Trust, as amended by the amendment thereto dated
as of December 27, 2000, and (iii) Master Lease

 

 

32



--------------------------------------------------------------------------------

 

Agreement, dated as of June 30, 2000, between United Rentals (North America),
Inc. and UR (NA) 2000 Trust, as amended by the amendment thereto dated as of
December 27, 2000.

 

(18)  Neither the Company nor any subsidiary which is a Guarantor is an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940.

 

In addition, we have participated in conferences with officers and
representatives of the Company, counsel to the Purchasers, representatives of
the independent accountants for the Company and the Purchasers in connection
with the preparation of the Offering Document and in conferences at which the
contents of the Offering Document and related matters were discussed. Although
we have not undertaken, except as otherwise indicated in this opinion, to
investigate or verify independently, and do not assume responsibility for, the
accuracy, completeness or fairness of the statements contained in the Offering
Document, except for those referred to in paragraph 13 above, we confirm to you
that nothing that came to our attention that leads us to believe that (i) the
Offering Document (except for financial statements and schedules and other
financial data included or incorporated by reference therein, as to which we
make no statement), contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Offering Document (except for
financial statements and schedules and other financial data included or
incorporated by reference therein, as to which we make no statement), at the
time the Offering Document was issued or at the Closing Date, included or
includes an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (ii) that there
are any franchise agreements, indentures, mortgages, loan agreements, notes,
leases or other contracts or instruments required to be described or referred to
in the Offering Document that are not described or referred to in the Offering
Document or that any descriptions of or references to any of the foregoing are
not correct in all material respects (except that we express no view with
respect to the descriptions of the Offered Securities, the information under
“Certain United States Federal Income Tax Considerations” and under “Notice to
Canadian Residents,” the Indenture or the Excluded Agreements).

 

The opinions set forth herein are limited to the laws of the State of New York,
the General Corporation Law and the Revised Uniform Limited Partnership Act of
the State of Delaware, and the federal laws of the United States (except that
the opinions in paragraph 5, 6, 7, 8 and 9 cover with respect to each
Significant Entity the laws of the jurisdiction of incorporation of such
Significant Entity). We have, with your permission, relied without independent
investigation on the opinions of local counsel identified on Exhibit A hereto
(copies of which have been delivered to you) in rendering (a) the opinions in
paragraphs 6, 7 and 8 above insofar as such opinions relate to any Significant
Entity that is not incorporated under the laws of the State of New York or the
State of Delaware, (b) the opinions in the first sentence of paragraph 9 above
insofar as such opinions relate to any Significant Guarantor that is not
incorporated under the laws of the State of New York or the State of Delaware
and (c) the opinions in the second sentence

 

33



--------------------------------------------------------------------------------

 

of paragraph 9 above insofar as it expresses any opinion with respect to the
laws of any jurisdiction other than the State of New York or the State of
Delaware. The opinion in paragraph 10 hereof requires that the Registration
Rights Agreement shall have been duly authorized, executed and delivered by each
Guarantor under the laws of its jurisdiction of incorporation. Accordingly, such
opinion, insofar as it relates to any Significant Entity, is based in part on
the opinion in paragraph 9 and so relies in part on the opinions of local
counsel identified on Exhibit A hereto, as aforesaid. In rendering the opinion
in paragraph 10 hereof, we have assumed with your permission that the
Registration Rights Agreement has been duly authorized, executed and delivered
by each Guarantor that is not a Significant Entity.

 

We have reviewed the opinions of local counsel identified on Exhibit B hereto
and, based upon such review, we believe that you are we are justified in relying
upon them.

 

34



--------------------------------------------------------------------------------

 

ANNEX II

 

 

FORM OF OPINION OF WEIL GOTSHAL & MANGES LLP

TO BE DELIVERED PURSUANT TO SECTION 6(d)

 

 

(1)  The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as described in the Offering Document and to execute and deliver the Purchase
Agreement and to perform its obligations thereunder.

 

(2)  The Offered Securities are in the form contemplated by the Indenture. The
Securities have been duly authorized by all necessary corporate action on the
part of the Company and, when executed by the Company, authenticated by the
Trustee, and issued and delivered in the manner provided in the Purchase
Agreement and the Indenture against payment of the consideration therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity), and will be entitled
to the benefits of the Indenture.

 

(3)  The Guarantees are in the form contemplated by the Indenture. Assuming the
Guarantees have been duly authorized, executed and delivered on the part of each
Guarantor, the Guarantees will constitute a valid and binding obligation of each
such Guarantor, enforceable against each such Guarantor in accordance with their
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity), and will be entitled to the benefits of the Indenture.

 

(4)  The execution, delivery and performance of the Purchase Agreement by the
Company have been duly authorized by all necessary corporate action on the part
of the Company. The Purchase Agreement has been duly and validly executed and
delivered by the Company.

 

(5)  The execution, delivery and performance of the Indenture by the Company
have been duly authorized by all necessary corporate action on the part of the
Company. The Indenture has been duly and validly executed and delivered by the
Company. Assuming the due authorization, execution and delivery of the Indenture
by each Guarantor and assuming the due authorization, execution and delivery
thereof by the

 

35



--------------------------------------------------------------------------------

 

Trustee, the Indenture constitutes the legal, valid and binding obligation of
the Company and each such Guarantor, enforceable against the Company and each
such Guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity), and except to the
extent that the provision relating to the waiver of any usury, stay or extension
law may be deemed unenforceable.

 

(6)  The execution, delivery and performance of the Registration Rights
Agreement by the Company have been duly authorized by all necessary corporate
action on the part of the Company. The Registration Rights Agreement has been
duly and validly executed and delivered by the Company. Assuming the due
authorization, execution and delivery thereof by the Guarantors, and assuming
the due authorization, execution and delivery thereof by the Purchasers, the
Registration Rights Agreement constitutes the legal, valid and binding
obligation of the Company and each such Guarantor, enforceable against the
Company and each such Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(7)  The Exchange Securities, when duly executed by the Company, authenticated
by the Trustee, and issued and delivered in accordance with and in the manner
provided in the Registration Rights Agreement and the Indenture, will constitute
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity), and will be entitled to the benefits of the
Indenture.

 

(8)  The statements contained in the Offering Document under the captions
“Offering Circular Summary—The Offering”, “Description of the Notes” and
“Information Concerning Certain Indebtedness, Other Obligations and Preferred
Securities”, insofar as such statements constitute summaries of (a) the
Indenture, (b) the Offered Securities, (c) the Guarantees, (d) the Registration
Rights Agreement, (e) the Credit Agreement, (f) the Indenture, dated as of May
22, 1998, among the Company, its United States subsidiaries party thereto, and
State Street Bank and Trust Company (“State Street”) relating to the Company’s
9½% senior subordinated notes due 2008 (the “9½% Indenture”), (g) the Indenture,
dated as of August 12, 1998, among the Company, its United States subsidiaries
party thereto, and State Street relating to the Company’s

 

36



--------------------------------------------------------------------------------

 

8.80% senior subordinated notes due 2008 (the “8.80% Indenture”), (h) the
Indenture, dated as of December 15, 1998, among the Company, its United States
subsidiaries party thereto, and State Street relating to the Company’s 9¼%
senior subordinated notes due 2009 (the “9¼% Indenture”), (i) the Indenture,
dated as of March 23, 1999, among the Company, its United States subsidiaries
party thereto, and The Bank of New York, as trustee, relating to the Company’s
9% senior subordinated notes due 2009 (the “9% Indenture”), (j) the Indenture,
dated as of December 24, 2002, among Holdings, the Company, its United States
subsidiaries party thereto, and The Bank of New York, as trustee, relating to
the Company’s 10¾% senior notes due 2008 (the “2002 10¾% Indenture”) or (k)
matters of federal or New York or Delaware corporate law, fairly represent the
information called for with respect to such legal matters, documents and
proceedings and fairly summarize the matters referred to therein in all material
respects. We draw your attention to the fact that (i) the interpretations of the
Commission described in the first sentence of the third paragraph under the
caption “Description of the Notes—Exchange Offer; Registration Rights” in the
Offering Document are contained solely in no-action letters issued by the
Commission to various third parties, (ii) the Company has not requested a
no-action letter from the Commission relating to the transactions contemplated
by the Offering Document and (iii) the Commission is not precluded from changing
the interpretations set forth in such no-action letters or from not following
such interpretations with respect to the transactions contemplated by the
Offering Document.

 

(9)  No consent, approval, waiver, license or authorization or other action by
or filing with any New York, Delaware corporate or federal governmental
authority is required in connection with the execution and delivery by the
Company of the Purchase Agreement or the consummation by the Company or any
Guarantor of the transactions contemplated thereby, except for filings and other
actions required under or pursuant to the Securities Act, the Exchange Act, the
Trust Indenture Act and other federal or state securities or “blue sky” laws and
the rules of the New York Stock Exchange, as to which we express no opinion.

 

(10)  Assuming (a) the representations and warranties of the Purchasers
contained in Section 4 of the Purchase Agreement are true, correct and complete
and (b) compliance by the Purchasers with their covenants and agreements set
forth in the Purchase Agreement, it is not necessary in connection with the
offer, sale and delivery of the Offered Securities to the Purchasers pursuant to
the Purchase Agreement or the initial resales of the Offered Securities by the
Purchasers in the manner contemplated by and in accordance with the Purchase
Agreement and described in the Offering Document to register the Offered
Securities under the Securities Act, it being understood that we express no
opinion as to any subsequent resale of the Offered Securities. The Indenture has
been duly qualified under the Trust Indenture Act.

 

(11)  The Company is not an “investment company” nor an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company
Act.

 

(12)  The execution and delivery of the Purchase Agreement, the Indenture, the
Registration Rights Agreement, the Offered Securities, the Exchange Securities
and the

 

37



--------------------------------------------------------------------------------

 

Guarantees, the consummation of the transactions contemplated thereby and
compliance by the Company and the Guarantors with the provisions thereof, do not
and will not, whether with or without the giving of notice or lapse of time or
both, conflict with or constitute a breach of, or a default or prepayment event
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any subsidiary thereof
pursuant to the Financing Documents (as defined below) or any agreement or
instrument of which we are aware which was entered into or executed by the
Company or any such subsidiary as required under or contemplated by any of the
Financing Documents, except for such conflicts, breaches, defaults, prepayment
events, liens, charges or encumbrances that would not reasonably be expected to
have a Material Adverse Effect. As used above, the term “Financing Documents”
means, collectively: (a) the Credit Agreement, (b) the 9½% Indenture, (c) the
8.80% Indenture, (d) the 9¼% Indenture, (e) the 9% Indenture, (f) the Master
Lease Agreement, dated as of December 17, 1999, between United Rentals (North
America), Inc. and UR (NA) 1999 Trust, as amended by the amendments thereto
dated as of December 27, 2000, (g) the Master Lease Agreement dated as of June
30, 2000, between United Rentals (North America), Inc. and UR (NA) 2000 Trust,
as amended by the amendment thereto dated as of December 27, 2000, and (h) the
2002 10¾% Indenture.

 

The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware and the federal laws of the United
States, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

 

 

38



--------------------------------------------------------------------------------

 

ANNEX III

 

 

FORM OF NEGATIVE ASSURANCE STATEMENT OF WEIL GOTSHAL & MANGES LLP

TO BE DELIVERED PURSUANT TO SECTION 6(d)

 

 

The purpose of our professional engagement was not to establish or confirm
factual matters, and many determinations involved in the preparation of the
Offering Document are of a non-legal character. In addition, we have not
undertaken any obligation to verify independently any of the factual matters set
forth in the Offering Document or in the documents incorporated by reference
therein (the “Incorporated Documents”). Consequently, in this letter we are not
passing upon and do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained or incorporated by reference in the
Offering Document, except to the extent provided in paragraph 8 of our opinion
to you dated the date hereof. Also, we do not make any statement herein with
respect to any of the financial statements and related notes thereto, the
financial statement schedules or the financial or accounting data contained or
incorporated by reference in the Offering Document.

 

We have participated in conferences with representatives of the Company, its
independent public accountants, you and your counsel, at which conferences the
contents of the Offering Document, the Incorporated Documents and related
matters were discussed. In the course of performing the services referred to
above, no facts have come to our attention which cause us to believe that the
Offering Document as of its date, or as of the date hereof, contained or
contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

39